ON REHEARING.
In the original consideration of this case we apparently had too much in mind the ultimate relief sought by plaintiffs, reduction of their taxes. Ordinarily, that is what such litigants want. But these plaintiffs insist upon narrowing the case to the specific relief prayed by them. Assuming (although it is doubtful) that plaintiffs sufficiently have alleged fraud in the equalization of the county, nevertheless the bills must be dismissed.
The bills pray that the valuations fixed by the board of supervisors and State tax commission be decreed void and be cancelled; that the taxes assessed on such equalization be cancelled and the properties of the taxpayers be freed from any lien thereof; that the city assessors of plaintiff cities be restrained from assessing taxes then or thereafter apportioned to the cities on such equalization; that the State and county taxes be assessed after an equalization is made in accordance with law and on the true cash value; that the board of supervisors be mandatorily enjoined to reconvene and make a legal equalization; and for general relief. *Page 8 
The bills were filed November 2, 1934. The law provides for completion of the assessment, delivery of the tax roll to the treasurer for collection, and attachment of lien on real estate, on December 1st.* Plaintiffs, therefore, seek to halt the tax proceedings in mid air and to require part of them to be done over again.
Counsel do not suggest how the court could cancel taxes not yet assessed when the bills were filed.
Nor can the court maintain the status quo and keep the assessment suspended as of the filing of the bill by injunction because 1 Comp. Laws 1929, § 3507, reads:
"No injunction shall issue to stay proceedings for the assessment or collection of taxes under this act."
The evil sought to be remedied by this provision is evident. In Eddy v. Township of Lee, 73 Mich. 123, 131, it was said:
"If the tax is illegal and void for the neglect of the board of supervisors to equalize the assessment rolls, and to apportion the taxes, such illegality affects all the tax rolls in the county, and the whole State, county, township, and highway taxes in the county may be enjoined from collection, — the State deprived of its necessary share to meet the appropriations for civil, educational, and administrative purposes, the county, of its necessary means to support its poor, enforce the criminal laws, and pay its obligations, and the townships and school districts would be left with no means to defray the ordinary expenses of such public quasi
corporations."
The court also pointed out that payment of taxes under protest and their recovery, 1 Comp. Laws *Page 9 
1929, § 3444,** afford a remedy to the taxpayer which, whether exclusive or not, is sufficient to justify legislative denial of the injunctive remedy.
In Miller v. Grandy, 13 Mich. 540, 547, the court said:
"Before the extraordinary relief of an injunction against the action of municipal boards, in their public capacity, can be granted, where it will at all interfere with their strictly public functions, a court of equity must have full allegations of the precise rights which will be injured, and must see that without its aid an injury will result which cannot be adequately remedied otherwise. When such a case arises, public considerations may interpose serious obstacles, which may even then prevent interference. We think that, in the present case, there are some fatal obstacles to relief, on the theory of the bill now under consideration.
"Without undertaking to go into any elaborate discussion of all the questions which might arise, we feel confident that no case can be found which recognizes any propriety in enjoining the preliminary proceedings, in advance of the actual levy of a tax, on either personalty or realty. Apart from the palpable difficulty of determining in advance whether the complainant will be in a condition to be injured when the tax is assessed, it is always to be remembered that, under our system, taxes must be provided for at regular times, and by annual and somewhat rapid proceedings. They are assessed against entire districts at once; and the staying of proceedings, on behalf of one person, stops the revenue system of the entire community. Before a suit in chancery could be regularly brought to a hearing on proofs in the circuit court (to say nothing of the hearing on appeal), the time for action by the local *Page 10 
officers would have gone by. No court could ever be justified in such an interference with the necessary course of government. After a tax has been assessed and becomes collectible, each man's share becomes severable from the rest; and delaying its payment will not necessarily operate upon his neighbors. When his land is in danger of being affected by a cloud upon its title, a sufficiently clear case will then enable him to be relieved: Palmer v. Rich, 12 Mich. 414. But until that danger arises he cannot ask protection; and where nothing but personalty is concerned, the circumstances must be very peculiar which will warrant equitable interference. These principles are familiar, and rest on good sense and sound policy."
While these words were used with reference to injunctions, the same considerations of public necessity forbid like relief in equity even though it be in another form and called by a different name.
Cognizance by equity of a suit of this kind could not fail to work grave injury, both to the public through diminished or extinguished tax collections and to taxpayers who should pay voluntarily and thus be without right to recover back. The whole tax law as to assessment, collection, return and sale could be thrown out of joint by any taxpayer who wanted to bring action. In view of the fact that most property has not a definite cash value but its worth is largely a matter of judgment, grounds for such a suit would not be hard to find, particularly if general allegations of fraud or excessive assessment be held sufficient. It is unnecessary to point out that equity, by taking jurisdiction in this sort of an action, would furnish a weapon by which unscrupulous parties could receive favorable tax consideration on threat of suit. *Page 11 
We need not discuss the power of equity to require a new equalization and a new assessment after a tax once has been assessed and at least partially collected under the command of positive law, in a case where the court had no power to maintain the status quo and prohibit completion of the assessment and the collection by injunctive process. Nor, if such power be found, how it could protect taxpayers, who had paid voluntarily, from a second charge.
On general principle, the proposition seems very simple. A taxpayer is not injured until the tax has been assessed and has become a debt or a lien. When that occurs, he has a remedy at law, and, in a proper case, in equity, to conserve his rights. Prevention of anticipated injury to a taxpayer raises no equities in him as compared to the public necessity against disruption of the tax system and for the orderly raising of public revenues.
The remedy established by statute, by way of appeal to the tax commission from equalization by the board of supervisors, is exclusive and, until the tax has been assessed and become a debt or a lien, a court of equity has no jurisdiction to stay or set aside any of the proceedings.
NORTH, C.J., and BUTZEL and BUSHNELL, JJ., concurred with FEAD, J.
* 1 Comp. Laws 1929, § 3444, has been amended by Act No. 32, Pub. Acts 1931, and Act No. 54, Pub. Acts 1935. — REPORTER.
** See 1 Comp. Laws 1929, § 3429. — REPORTER.